Citation Nr: 1420586	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO, inter alia, granted service connection for hypertension and assigned an initial noncompensable rating, effective October 25, 2012.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013.  In November 2013, the Veteran filed a substantive appeal (via a statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals).  

In his November 2013 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A November 2013 letter informed him that his hearing was scheduled for December 2013.  However, in December 2013, the Veteran cancelled his DRO hearing, and has not requested a rescheduling of the hearing.  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

A review of the Virtual VA electronic records storage system reveals that the documents contained therein are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Pertinent to the claim for a higher rating for hypertension, the claims file currently contains service treatment records, the report of a VA examination, and private medical records.  VA has a duty to assist Veterans in obtaining private medical records.  See 38 C.F.R. § 3.159(c)(1).  A private treatment record from Reynolds Army Community Hospital dated in May 2009 indicates that the Veteran had been referred to a Dr. Karas in endocrinology to work up his high blood pressure and manage it.  The Board notes that the date of documentation of the referral pre-dates the 2012 effective date of the award of service connection.  However, that notation raises the possibility of records of continuing treatment for hypertension at some point pertinent to this appeal.  Thus, it appears that there may be additional, relevant treatment records that have not been associated with the claims file.  On remand, the AOJ should undertake appropriate action to obtain these additional records, as they may be relevant to the claim on appeal. 

Accordingly, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authority to obtain, records from Dr. Karas, as noted in above.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

On remand, the AOJ should also obtain outstanding , pertinent records.  Regarding VA treatment records, it appears that the Veteran's pertinent VA s limited.  However, to ensure that the record is complete, the RO should undertake appropriate action to obtain any outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA treatment record, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to u undergo further examination, if appropriate) prior to adjudicating the claim on appeal

.In adjudicating the claim, the AOJ should address whether "staged" rating of the Veteran's hypertension (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, 12 Vet. App. at 126, is appropriate.  The AOJ's  adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating for hypertension  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include from Dr. Karas, endocrinologist, and any other private treatment provider(s).  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate ) readjudicate the claim on appeal.  The claim should be readjudicated in light of all pertinent evidence (to include that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson, is appropriate).  

6.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his  representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



